                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

RONALD RENE GARRETT,

             Plaintiff                         Case No. 3:18-cv-12844
                                               District Judge Robert H. Cleland
v.                                             Magistrate Judge Anthony P. Patti

CORRECTION OFFICER SGT.
SEARFOSS and FOOD SERVICE
DIRECTOR ELIZALDE OF
TRINITY ASSN.

          Defendants.
___________________________________/

ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR
            APPOINTMENT OF COUNSEL (DE 7)

      This matter is before the Court for consideration of Plaintiff Ronald Rene

Garrett’s motion for the appointment of counsel. (DE 7.) For the reasons that

follow, Plaintiff’s motion is DENIED WITHOUT PREJUDICE.

I.    BACKGROUND

      Plaintiff, a state prisoner who is proceeding in forma pauperis, brings this

prisoner civil rights lawsuit alleging a variety of constitutional claims stemming

from his purported failure to receive his prescribed diet of soft foods. (DE 1.) He

seeks monetary and declaratory relief. (Id.) Defendant Michigan Department of

Corrections has been dismissed (DE 5), and the two remaining defendants,
identified as Correction Officer Sgt. Searfoss and Food Service Director Elizalde

of Trinity Assn., have not yet been served.

          Plaintiff filed this motion for appointment of counsel on October 22, 2018.

(DE 7.) In his motion, he asks the court to appoint an attorney in this civil matter

because of his lack of money and legal experience, his limited access to the law

library, and the complexity of the issues in this matter. This matter has been

referred to me for all pretrial proceedings. (DE 11.)

II.       ANALYSIS

          As a preliminary matter, although Plaintiff styles his motion as one for

    appointment of counsel, the Court does not have the authority to appoint a private

    attorney for Plaintiff in this civil matter. Proceedings in forma pauperis are

    governed by 28 U.S.C. § 1915, which provides that “[t]he court may request an

    attorney to represent any person unable to afford counsel.” 28 U.S.C. §

    1915(e)(1) (emphasis added). However, even if the circumstances of Plaintiff’s

    case convinced the Court to engage in such a search, “[t]here is no right to

    recruitment of counsel in federal civil litigation, but a district court has discretion

    to recruit counsel under 28 U.S.C. § 1915(e)(1).” Dewitt v. Corizon, Inc., 760

    F.3d 654, 657 (7th Cir. 2014) (emphasis added); see also Olson v. Morgan, 750

    F.3d 708, 712 (7th Cir. 2014) (“Congress hasn’t provided lawyers for indigent




                                               2 
 
    prisoners; instead it gave district courts discretion to ask lawyers to volunteer their

    services in some cases.”).

                The Supreme Court has held that there is a presumption that “an indigent

    litigant has a right to appointed counsel only when, if he loses, he may be

    deprived of his physical liberty.” Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 26-

    27 (1981). With respect to prisoner civil rights cases in particular, the Court of

    Appeals for the Sixth Circuit has held that “there is no right to counsel…. The

    appointment of counsel in a civil proceeding is justified only by exceptional

    circumstances.” Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004).1

    Accordingly, although the Court has the statutory authority to request counsel for

    pro se plaintiffs in civil cases under 28 U.S.C. § 1915(e), the exercise of this

    authority is limited to exceptional situations.

                In evaluating a matter for “exceptional circumstances,” a court should

    consider: (1) the probable merit of the claims, (2) the nature of the case, (3) the

    complexity of the legal and factual issues raised, and (4) the ability of the litigant

    to represent him or herself. Lince v. Youngert, 136 F. App’x 779, 782 (6th Cir.

    2005); Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993); Lanier v.

    Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

                                                            
1
 As noted above, although some of the case law colloquially discusses the Court’s
“appointment” of counsel in prisoner rights cases, under 28 U.S.C. § 1915 the
Court may only request that an attorney represent an indigent plaintiff.  
                                                               3 
 
          Applying the foregoing authority, Plaintiff has not described circumstances

    sufficiently exceptional to justify a request for recruitment of counsel. First, his

    motion is somewhat premature. No defendant has been served in this matter.

    Second, Plaintiff contends that he “is unable to afford counsel,” has “a limited

    knowledge of the law” and “[l]imited contact to those who have the knowledge of

    civil law (prisoners),” that he has limited time in the law library, and that the

    issues involved in this case are complex. (DE 7.) Such factors would apply to

    nearly every pro se prisoner proceeding in forma pauperis, and do not constitute

    exceptional circumstances. Most non-lawyers have only limited knowledge of the

    law. Further, despite Plaintiff’s claim to the contrary, the claims in Plaintiff’s

    complaint to not appear to be particularly complex and are ably described by

    Plaintiff. Moreover, Plaintiff’s Complaint illustrates his ability to articulate his

    claims and adequately communicate his requests to the Court in a coherent

    manner, and even the instant motion is clear in outlining his reasons for requesting

    the appointment of counsel. (DEs 1, 7.) Finally, there is no indication that

    Plaintiff will be deprived of his physical liberty over and above his current

    sentence if he loses this civil case.

          Accordingly, at this time, Plaintiff’s motion to appoint counsel (DE 7) is

    DENIED WITHOUT PREJUDICE. Plaintiff may petition the Court for the




                                              4 
 
    recruitment of pro bono counsel if this case survives dispositive motion practice,

    proceeds to trial, or if other circumstances demonstrate such a need in the future.

          IT IS SO ORDERED.

Dated: December 13, 2018                  s/Anthony P. Patti
                                          Anthony P. Patti
                                          UNITED STATES MAGISTRATE JUDGE




                                  Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on December 13, 2018, electronically and/or by U.S. Mail.

                                          s/Michael Williams
                                          Case Manager for the
                                          Honorable Anthony P. Patti




                                             5 
 
